DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed October 20, 2021.  Claims 1-16 are pending and an action on the merits is as follows.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,092,845. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-15 contain similar limitations as outlined in the table 15 below.
In regard to claim 16, US 11,092,845 claims the limitations as cited in the table below, but fails to include wherein a film thickness of the resin film is 80 µm or more.  However, one of ordinary skill in the art at the time of the invention would recognize utilizing wherein a film thickness of the resin film is 80 µm or more, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US 11,092,845 with wherein a film thickness of the resin film is 80 µm or more. 
	Doing so would provide a resin film that has a desired thickness for achieving the desired optical properties.

Instant application
US 11,092,845
Claim 1: An optical film comprising:
Claim 1: an optical film having 
a resin film;
a resin film
 a shock absorbing layer disposed on at least one surface of the resin film,
a shock absorbing layer disposed on at least one surface of the resin film, 
wherein a storage elastic modulus E' of the shock absorbing layer at 25°C and a frequency of 106 Hz is less than 1 GPa,
 a storage elastic modulus E′.sub.f of the shock absorbing layer of the front-side polarizing plate at 25° C., and a frequency of 10.sup.6 Hz is more than 1 GPa, 
the resin film does not function as a polarizer.
wherein the front-side polarizing plate is a polarizing plate including an optical film having a resin film and a shock absorbing layer disposed on at least one surface of the resin film, 
Claim 2: wherein a film thickness of the shock absorbing layer is 10 μm to 80 μm.
Claim 2: wherein a film thickness of the shock absorbing layer of the front-side polarizing plate is 10 μm to 80 μm.
Claim 3: a hard coat layer on a surface of the resin film opposite to the surface on which the shock absorbing layer is disposed.
Claim 1:  a hard coat layer on a surface of the resin film of the optical film opposite to the surface on which the shock absorbing layer is disposed,
Claim 4: A polarizing plate comprising the optical film according to claim 1.
Claim 1
Claim 5: A polarizing plate comprising the optical film according to claim 3.
Claim 1
Claim 6: A liquid crystal panel comprising the polarizing plate according to claim 4 as a rear-side polarizing plate.
Claim 1: the rear-side polarizing plate is a polarizing plate including an optical film having a resin film and a shock absorbing layer disposed on at least one surface of the resin film, 
Claim 7: A liquid crystal panel comprising the polarizing plate according to claim 5 as a front-side polarizing plate.
Claim 1: wherein the front-side polarizing plate is a polarizing plate including an optical film having a resin film and a shock absorbing layer disposed on at least one surface of the resin film, 
Claim 8: A liquid crystal panel comprising: a polarizing plate comprising the optical film according to claim 1 as a rear-side polarizing plate; and a polarizing plate comprising the optical film according to claim 1, further comprising a hard coat layer on a surface of the resin film opposite to the surface on which the shock absorbing layer is disposed, as a front-side polarizing plate.
Claim 1: a liquid crystal panel comprising: a front-side polarizing plate; and a rear-side polarizing plate, wherein the front-side polarizing plate is a polarizing plate including an optical film having a resin film and a shock absorbing layer disposed on at least one surface of the resin film, and a hard coat layer on a surface of the resin film of the optical film 
Claim 9: wherein a storage elastic modulus E'r of the shock absorbing layer included in the optical film of the rear-side polarizing plate, and a storage elastic modulus E', of the shock absorbing layer included in the optical film of the front-side polarizing plate satisfy the following expression: E′.sub.f−E′.sub.r>0.

Claim 1: a storage elastic modulus E′.sub.f of the shock absorbing layer of the front-side polarizing plate at 25° C., and a frequency of 10.sup.6 Hz is more than 1 GPa, and a relationship between the E′.sub.f and a storage elastic modulus E′.sub.r of the shock absorbing layer of the rear-side polarizing plate at 25° C. and a frequency of 10.sup.6 Hz satisfies the following expression,
E′.sub.f−E′.sub.r>0.

Claim 10: a touch sensor.
Claim 7: a touch sensor.
Claim 11: A touch panel comprising: the optical film according to claim 1; and a touch sensor film, wherein the optical film and the touch sensor film are bonded to each other.
Claim 7: a touch sensor.
Claim 12: A liquid crystal panel comprising the touch panel according to claim 11.
Claim 1, Claim 7
Claim 13: An image display device comprising the liquid crystal panel according to claim 6.
Claim 8: An image display device comprising the liquid crystal panel according to claim 1.
Claim 14: wherein the storage elastic modulus E' of the shock absorbing layer at 6 Hz is 960 MPa or less.
Claim 1: a storage elastic modulus E′.sub.f of the shock absorbing layer of the front-side polarizing plate at 25° C., and a frequency of 10.sup.6 Hz is more than 1 GPa, 
Claim 15: wherein the shock absorbing layer has a maximum value of tan 6 of 1.0 or more within a frequency range of 1.0x10-u to 1.Ox 1015 Hz at 25°C.
Claim 5, 6 wherein the shock absorbing layer has a mania value of tan δ at 25° C. in a frequency range of 10.sup.−1 to 10.sup.15 Hz.
wherein the maximal value of tan δ at 25° C. in a frequency range of 10.sup.−1 to 10.sup.15 Hz of the shock absorbing layer of the front-side polarizing plate is 1.0 or more.

Claim 16: wherein a film thickness of the resin film is 80 µm or more.
See above rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871